

THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT, dated as of December 26,
2014 (this “Agreement”), is entered into among RF MICRO DEVICES, INC., a North
Carolina corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), Swing Line Lender and L/C Issuer.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).
RECITALS


WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement, dated as of March 19, 2013 (as
amended or modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested amendments to the Credit Agreement as set
forth herein; and
WHEREAS, the Lenders are willing to agree to such amendments as set forth
herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT


1.Amendments to Credit Agreement.
(a)    Section 8.02(i) of the Credit Agreement is amended to read as follows:
(i)    Investments in Foreign Subsidiaries not to exceed $35,000,000 in the
aggregate at any one time outstanding; and
(b)    Notwithstanding anything in the Credit Agreement to the contrary, the
parties hereto agree that the long-term liability recorded by the Borrower that
corresponds to the capitalization of the manufacturing facility being
constructed in DeZhou, China (in each case as required by ASC-840) shall not be
treated as “Indebtedness” for purposes of the Credit Agreement.
2.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders.
3.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.

1



--------------------------------------------------------------------------------



(b)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.
(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Agreement.
(d)    The execution and delivery of this Agreement does not (i) contravene the
terms of its organizational documents or (ii) violate any law.
4.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article VI of the
Credit Agreement or in any other Loan Document or which are contained in any
document furnished at any time under or in connection therewith are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (provided that if any such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects on such respective dates) and (b) no event has occurred
and is continuing which constitutes a Default.
5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by facsimile or other secure electronic
format (.pdf) shall be effective as an original.
6.    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
7.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
8.    Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.
9.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



2



--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:
RF MICRO DEVICES, INC.
 
 
 
By:    /s/ Suzanne B. Rudy         
 
Name: Suzanne B. Rudy
 
Title: Vice President, Corporate Treasurer, Compliance Officer and Assistant
Secretary
 
 
GUARANTORS:
RFMD, LLC
 
 
 
By:    /s/ Suzanne B. Rudy         
 
Name: Suzanne B. Rudy
 
Title: Manager
 
 
 
RF MICRO DEVICES INTERNATIONAL, INC.
 
 
 
By:    /s/ Suzanne B. Rudy         
 
Name: Suzanne B. Rudy
 
Title: Treasurer and Secretary
 
 
 
PREMIER DEVICES – A SIRENZA COMPANY
 
 
 
By:    /s/ Suzanne B. Rudy         
 
Name: Suzanne B. Rudy
 
Title: Secretary and Treasurer
 
 
 
AMALFI SEMICONDUCTOR, INC.
 
 
 
By:    /s/ Suzanne B. Rudy         
 
Name: Suzanne B. Rudy
 
Title: Secretary and Treasurer


THIRD AMENDMENT
RF MICRO DEVICES, INC.

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.


 
as Administrative Agent
 
 
 
By:    /s/ Brenda Schriner      
 
Name: Brenda Schriner
 
Title: Vice President
 
 




THIRD AMENDMENT
RF MICRO DEVICES, INC.

--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A.
 
as a Lender, Swing Line Lender and L/C Issuer


 
By:     /s/ Thomas M. Paulk      
 
Name: Thomas M. Paulk
 
Title: Senior Vice President
 
 
 
SILICON VALLEY BANK,
 
as a Lender


 
By:     /s/ Michael Shuhy      
 
Name: Michael Shuhy
 
Title: Director
 
 
 
SUNTRUST BANK,
 
as a Lender


 
By:     /s/ James Ford      
 
Name: James Ford
 
Title: Managing Director
 
 
 
TD BANK, N.A.,
 
as a Lender


 
By:     /s/ M. Bernadette Collins   
 
Name: M. Bernadette Collins
 
Title: SVP
 
 
 
MUFG UNION BANK, N.A.,
 
as a Lender
 
 
 
By:     /s/ Michael McCutchin   
 
Name: Michael McCutchin
 
Title: Director
 
 
 
RBS CITIZENS, N.A.,
 
as a Lender
 
By:               
 
Name:
 
Title:
 
 
 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender




THIRD AMENDMENT
RF MICRO DEVICES, INC.

--------------------------------------------------------------------------------



 
By:     /s/ Reed Barton   
 
Name: Reed Barton
 
Title: Banking Officer




THIRD AMENDMENT
RF MICRO DEVICES, INC.